Title: To Thomas Jefferson from Gouverneur Morris, 3 October 1791
From: Morris, Gouverneur
To: Jefferson, Thomas



Dear Sir
Paris 3 October 1791

I am favored with yours of the twenty sixth of July for which I pray you to accept my thanks. I mentioned to you from London that Mr. Walpole had been offered the Place of Envoy extraordinary to the United States which he had refused. I took Care to avoid any sort of Intercourse with the Government while I was there and of Course could not possess any minute Information worthy of your Notice. I avoided also seeing any of the Chiefs of Opposition lest some Conclusions of a disagreable Nature should be drawn from that Circumstance. Of Course it was not untill my Arrival in this City that I learnt (from the british Embassador here) what had been done. Mr. Hammond was sent for from Spain and passed thro this City while I was in London. I do not know whether he is gone out, if not you have long since I suppose received the Communication of his Appointment. The Plan seems to have been that which I long since mentioned viz the sending out a Minister with Letters of Credence in his Pocket to be delivered when you shall appoint to this Court.
From a Variety of small Circumstances I am convinced that the british Cabinet begins very seriously to consider its Situation in Respect to us. The rapid Rise of our Credit, the wise Decisions of our Courts, the general Peace and Order which prevail, and the  gradual Display of our Population wealth and Industry, produce very great Effect upon their Minds. Let me add that the calm Dignity of those who are at the Head of Affairs has a considerable Influence. Events confirm me in the Opinions which I formed from an attentive Consideration of the Subject, and I think we may calculate almost with Certainty on forming a good Treaty with that Country as soon as they shall determine to form any Treaty; and untill that Time I agree fully with you that Attempts on our Part should be such only as to justify to the World that Conduct which it becomes us to pursue. I know that among the many whose Duty or Occupation it may be to consider this Subject there must be a Variety of Opinions because Dispositions Differ, because Prejudices exist, because Interests sway, in a Word because Men are Men; but Time will set his Seal of Truth on that which is right.
